79554: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-36607: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79554


Short Caption:MILES (CHRISTIAN) VS. STATECourt:Supreme Court


Related Case(s):75839, 75839-COA, 77220, 77220-COA, 79554-COA, 80963


Lower Court Case(s):Clark Co. - Eighth Judicial District - C306436Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantChristian Stephon MilesMario D. Valencia


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


09/06/2019Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


09/06/2019Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)19-37433




09/16/2019Notice/IncomingFiled Notice of Appearance (REJECTED PER NOTICE ISSUED ON 09/16/19). (SC)


09/16/2019Notice/OutgoingIssued Notice of Rejection of Filed Document (Notice of Appearance). (SC)19-38644




09/17/2019Notice/IncomingFiled Notice of Appearance of Counsel (Mario D. Valencia has been appointed by the district court to represent Appellant). (SC)19-38864




09/23/2019Order/ProceduralFiled Order Setting Briefing Schedule. Appellant: Transcript Request Form and Docketing Statement due: 21 days; Opening Brief and Appendix due: 120 days. (SC)19-39489




10/12/2019Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)19-42285




10/14/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 05/18/15 (Kiara Schmidt); 08/20/15, 06/11/15, 01/07/16, 01/12/16, 01/26/16, 02/02/16, 02/05/16, 03/10/16, 04/07/16, 05/24/16, 06/14/16, 07/28/16, 08/04/16, 11/03/16, 11/29/16, 01/17/17, 02/21/17, 05/02/17, 05/04/17, 05/16/17, 06/15/17, 09/05/17, 10/17/17, 11/16/17, 11/30/17, 12/28/17, 01/16/18, 03/23/18, 05/04/18, 06/15/18, 01/29/19, 02/12/19, 02/19/19, 02/26/19, 03/07/19, 03/07/19, 03/19/19, 03/26/19, 03/28/19, 04/18/19, 05/14/19, 05/30/19, 06/06/19, 06/27/19, 07/25/19, 08/27/19, 09/03/19, 09/05/19,09/10/19, 09/12/19 (Yvette G. Sison). (SC)19-42482




10/29/2019MotionFiled Court Reporter's Motion Requesting Extension to File Transcripts. (SC).19-44451




11/05/2019Order/ProceduralFiled Order Granting Motion.  Court recorder Yvette Sison shall have until December 23, 2019, to file a notice with this court that the completed transcripts have been filed and delivered.  Appellant shall have until February 20, 2020, to file and serve the opening brief and appendix.  (SC)19-45379




12/16/2019TranscriptFiled Notice from Court Recorder Yvette G. Sison stating that the requested transcripts were delivered.  Dates of transcripts:  1/29/19, 2/12/19, 2/19/19, 2/26/19, 3/7/19, 3/19/19, 3/26/19, 3/28/19, 4/18/19, 5/14/19, 5/30/19, 6/6/19, 6/27/19, 7/25/19, 8/27/19, 9/3/19, 9/5/19, 9/10/19, and 9/12/19.  (SC)19-50915




12/16/2019TranscriptFiled Notice from Court Recorder Gina Villani stating that the requested transcripts were delivered.  Dates of transcripts:  6/11/15, 8/20/15, 01/07/16, 01/12/16, 01/26/16, 02/02/16, 02/05/16, 03/10/16, 04/07/16, 05/24/16, 06/14/16, 07/28/16, 08/04/16, 11/03/16, 11/29/16, 01/17/17, 02/21/17, 05/02/17, 05/04/17, 05/16/17, 06/15/17, 7/18/17, 8/10/17, 09/05/17, 10/17/17, 11/16/17, 11/30/17, 12/28/17, 01/16/18, 03/23/18, 05/04/18, and 06/15/18.  (SC)19-50920




02/14/2020MotionFiled Appellant's Motion to Extend Time to File Opening Brief (First Request).  (SC)20-06226




02/27/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: April 20, 2020. (SC).20-07869




04/14/2020MotionFiled Appellant's Motion to Consolidate Appeals 79554 and 80963. (SC)20-14161




04/17/2020MotionFiled Motion to Transmit Presentence Investigation Report. (SC)20-14844




04/20/2020BriefFiled Appellant's Opening Brief. (SC)20-14969




04/20/2020AppendixFiled Appendix to Opening Brief Volume 1. (SC)20-14970




04/20/2020AppendixFiled Appendix to Opening Brief Volume 2. (SC)20-14971




04/20/2020AppendixFiled Appendix to Opening Brief  Volume 3. (SC)20-14972




04/20/2020AppendixFiled Appendix to Opening Brief Volume 4. (SC)20-14973




04/20/2020AppendixFiled Appendix to Opening Brief Volume 5. (SC)20-14974




04/20/2020AppendixFiled Appendix to Opening Brief Volume 6. (SC)20-14975




04/20/2020AppendixFiled Appendix to Opening Brief Volume 7. (SC)20-14976




04/20/2020AppendixFiled Appendix to Opening Brief Volume 8. (SC)20-14977




04/20/2020AppendixFiled Appendix to Opening Volume 5 (Corrected). (SC)20-14984




04/29/2020Order/ProceduralFiled Order Directing Transmission of Presentence Investigation Report.  Due:  14 days.   The motion to consolidate appeals is denied as moot.  (SC)20-16222




05/06/2020Notice of Appeal DocumentsFiled Presentence Investigation Report. (SC)


05/19/2020BriefFiled Respondent's Answering Brief. (SC)20-19000




06/17/2020MotionFiled Appellant's Motion for Extension of Time to file a Reply Brief. (SC)20-22671




06/18/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Reply Brief Due: July 20, 2020. (SC)20-22707




07/02/2020BriefFiled Appellant's Reply Brief. (SC)20-24637




07/06/2020Case Status UpdateBriefing Completed/To Screening. (SC)


08/19/2020Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals. (SC).20-30630




08/19/2020Case Status UpdateTransferred to Court of Appeals. (SC).


10/21/2020Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of conviction AFFIRMED." Court of Appeals-MG/JT/BB. (SC).


01/29/2021Order/DispositionalFiled Amended Order of Affirmance and Order Denying Rehearing. "ORDER the judgment of conviction AFFIRMED."  Court of Appeals-MG/JT/BB  (SC)


02/11/2021Case Status UpdateTransferred from Court of Appeals.  (SC)


02/11/2021MotionFiled Appellant's Motion to Extend Time to File a Petition for Supreme Court Review.  (SC)21-04165




02/17/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until March 18, 2021, to file and serve a petition for review.  If no petition for review is filed within this time period, the clerk shall issue the remittitur.  (SC)21-04647




03/15/2021Post-Judgment PetitionFiled Appellant's Petition for Review. (SC)21-07528




03/29/2021Order/ProceduralFiled Order/Answer Petition for Review. Respondent's Answer due: 14 days. (SC)21-08970




04/08/2021Notice/IncomingFiled Respondent's Notice of Appearance for John Niman. (SC)21-10092




04/08/2021Post-Judgment PetitionFiled Respondent's Answer to Petition for Review. (SC)21-10093




05/07/2021Post-Judgment OrderFiled Order Granting Petition for Review. Accordingly, we grant the petition for review. Our review will be based on the record and briefs previously filed. (SC).21-13145




12/23/2021Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Stiglich, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 78. EN BANC. (SC).21-36607




01/18/2022RemittiturIssued Remittitur. (SC)22-01599




01/18/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/25/2022RemittiturFiled Remittitur. Received by District Court Clerk on January 19, 2022. (SC)22-01599





Combined Case View